141 F.3d 1172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Elmer WEBB, Sr., Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 97-3709.
United States Court of Appeals, Eighth Circuit.
Submitted March 4, 1998.Filed March 10, 1998.

Appeal from the United States Tax Court.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
[UNPUBLISHED]
PER CURIAM.


1
Elmer Webb, Sr., appeals the United States Tax Court's1 dismissal of his action for lack of subject matter jurisdiction.  After a careful review of the record and the parties' submissions on appeal, we affirm the Tax Court's dismissal for lack of subject matter jurisdiction.  We reject Webb's other arguments on appeal as without merit.


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Mary Ann Cohen, Chief Judge, United States Tax Court